UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1692



PATRICIA C. MCINTOSH; WILLIAM S. MCINTOSH, JR.,

                                          Plaintiffs - Appellants,

          versus


LONE STAR STEAKHOUSE & SALOON, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-98-118-1-MU)


Submitted:   October 26, 2000          Decided:     November 17, 2000


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph B. Bergen, JOSEPH B. BERGEN AND FREDERICK S. BERGEN
ATTORNEYS AND COUNSELORS AT LAW, Savannah, Georgia, for Appellants.
Jacqueline D. Grant, ROBERTS & STEVENS, P.A., Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Patricia McIntosh and her husband appeal the district court’s

order granting summary judgment in Appellee’s favor in this neg-

ligence action.    We have reviewed the parties’ briefs, the joint

appendix, and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See McIntosh v. Lone Star Steakhouse & Saloon, Inc., No.

CA-98-118-1-MU (W.D.N.C. May 8, 2000). We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                      2